DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Current application 15/349,260 is CIP of 14/844,681 and has a provisional application 62/254,967. Limitations of “two wrap-around ends, configured to wrap around the back of the patient’s head and over the patient’s ears” for claim 8, “nosepiece” in claims 10-11, 24 are disclosed in 62/254,967, but not in 14/844,681. Limitation of “stroke” is disclosed in application 14/844,681, but limitations relating to right and left side of hemisphere (claims 13-14 and 21-22) are not disclosed in 14/844,681. 
Moreover, limitations of VIPS and frame are disclosed by 14/844,681, and 62/045,044 but not by 14/690,985. 
Therefore, effective filing date of discussed limitations in claims 8, 10-11, 13-14, 21-22, and 24 is 11/13/2015, while all the other limitations of claim 8 and claim 19 would have an effective filing date as 09/03/2014. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 24 November 2020, with respect to 102/103 rejections have been fully considered and but not persuasive. 
The applicant presented argument that Wyeth is not prior art under 102(b)(2)(c) exception since Wyeth and instant application are assigned to Cerebrotech Medical System (page 6).

However, the examiner respectfully disagrees. The exception under 102(b)(2)(c) presented by applicant applies to in case of rejection under 102(a)(2). The examiner has rejected claims under 102(a)(1) and 103, and thus, 102(b)(2)(c) does not apply as an exception as argued by the applicant. 
The examiner has established EFD of claims 8, 10-11, 13-14, 21-22 and 24 to be 11/13/2015 and EFD of claims 19-20 and 27 to be 09/03/2014. And, since Wyeth (US 2013/0190599) has a publication date to be 25 July 2013, the examiner has used Wyeth under 102(a)(1), and is a valid prior art since the publication date (25 July 2013) is beyond one year grace period defined by 102(b)(1) exception.  In addition, according to MPEP 2133.01, Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674 (Fed. Cir. 1997)("To qualify for an earlier filing date, section 120 requires, inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112
Thus, rejection is proper and maintained in view of effective filing date established for claims.  

Allowable Subject Matter
Claims 8-14, 16-25, and 27 are rejected under Double Patenting, but would be allowable if amended to overcome double patenting or file a terminal disclaimer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.
Claims 8, 13, 19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29-30 and 53-54  of co-pending Application No. 15/635,986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8. 
Instant Application 15/349,260
Co-pending Application 15/635,986
8. (Currently Amended) A volumetric integral phase-shift spectroscopy (VIPS) device for detecting evidence of a stroke in a patient, the device comprising: 
a frame comprising a housing; 
at least one VIPS receiver in the housing; circuitry in the housing, coupled with the at least one VIPS receiver;
 two wrap-around ends, configured to wrap around the back of the patient's head and over the patient's ears; 
a first VIPS transmitter in one of the two wrap-around ends; 
a second VIPS transmitter in the other of the two wrap-around ends, 
wherein the first and second VIPS transmitters and the at least one VIPS receiver are configured to measure at least one of multiple phase shifts or multiple amplitudes in at least one of a fluid or a tissue in the patient's head; and 
a processor configured to determine that the at least one of multiple phase shifts or multiple amplitudes indicates evidence of the strok
9. (Original) The device of claim 8, further comprising two holding arms extending from the frame to contact the patient's ears and help support the device on the patient's head.  
10. (Original) The device of claim 8, further comprising a nosepiece configured to rest on the patient's nose to help support the device on the patient's head.  
11. (Original) The device of claim 10, wherein the nosepiece is detachable and is configured to be replaced by a differently sized nosepiece to adjust fit.  
12. (Original) The device of claim 10, wherein the nosepiece is adjustable in size or position.  
13. (Original) The device of claim 8, wherein the device is configured to detect at least two different fluid volumes, wherein one of the at least two different fluid volumes comprises a first fluid volume in a right hemisphere of the brain, and wherein another of the at least two different fluid volumes comprises a second fluid volume in a left hemisphere of the brain.
19. (Currently Amended) A volumetric integral phase-shift spectroscopy (VIPS) device for detecting a change or an abnormality in a head of a patient, the device comprising: 
a frame configured to wrap around at least a portion of the patient's head, the frame comprising a housing;  
5at least one VIPS receiver in the housing; circuitry in the housing, coupled with the at least one VIPS receiver; 
at least two VIPS transmitters coupled with the frame, 
wherein the at least two VIPS transmitters and the at least one VIPS receiver are configured to measure at least one of multiple phase shifts or multiple amplitudes in at least one of a fluid or a tissue in the patient's head; and a processor comprising memory containing instructions for performing a method, comprising: determining that the at least one of multiple phase shifts or multiple amplitudes are indicative of the change or abnormality in the patient's head; and detecting the change or abnormality in the patient's head, based on the determination.
22. (Original) A device as in claim 19, wherein the change or abnormality comprises a change in a volume of at least one of blood or tissue on one hemispheric side of the patient's cranium compared to the other hemispheric side.












the device comprising: 
a frame, comprising: 
a front portion comprising a housing, wherein the housing includes a display;
 two arms extending from opposite ends of the front portion; and two wrap-around ends, configured to wrap around the back of a patient's head and over the ears; 
at least one registration feature coupled with the frame for facilitating registration of the VIPS device with the patient's head; 
at least one receiver housed within the housing; a first transmitter in one of the two wrap-around ends of the frame;88 of 93  
Attorney Docket No.: 17724.0006USU1 a second transmitter in the other of the two wrap-around ends of the frame, 
wherein the first and second transmitters and the at least one receiver are configured to measure at least one of multiple phase shifts or multiple amplitudes in the intracranial fluid; and a processor in the housing, configured to receive data from the at least one receiver and process the data to generate display data describing the intracranial fluid for displaying on the display of the housing of the VIPS device.  
30. The device of claim 29, wherein the processor is configured to determine a presence of an occlusion of a blood vessel supplying the brain or a hemorrhagic stroke, based on the data received from the at least one receiver.
35. The device of claim 29, wherein the at least one registration device comprises two support arms extending from the frame to help support the device on the patient's head by resting at a juncture of the patient's ears with the patient's head.  
36. The device of claim 35, wherein the two support arms are rigid, and wherein a position of each of the two support arms relative to the frame is adjustable.  
37. The device of claim 29, wherein the at least one registration device comprises a nosepiece configured to rest on the patient's nose to help support the device on the patient's head.89 of 93  Attorney Docket No.: 17724.0006USU1  
38. The device of claim 37, wherein the nosepiece is detachable and is configured to be replaced by a differently sized nosepiece to adjust a fit of the device.  
39. The device of claim 37, wherein the nosepiece is adjustable in size or position to adjust a fit of the device.  
40. The device of claim 29, wherein the device is configured to detect at least two different fluid volumes, wherein one of the at least two different fluid volumes comprises a first fluid volume in a right hemisphere of the brain, and wherein another of the at least two different fluid volumes comprises a second fluid volume in a left hemisphere of the brain.

53. A volumetric integral phase-shift spectroscopy (VIPS) device for measuring an intracranial fluid volume in a patient's head, the device comprising: 
a headband configured to fit circumferentially around the patient's head; 
a VIPS receiver attached to a front of the headband; 
circuitry attached to the headband and the VIPS receiver; 
a first VIPS transmitter attached to the headband apart from the VIPS receiver; 
a second VIPS transmitter attached to the headband apart from the VIPS receiver and the first VIPS transmitter, 
wherein the first and second VIPS transmitters and the VIPS receiver are configured to measure at least one of multiple phase shifts or multiple amplitudes in the fluid volume in the patient's head; and 
a processor coupled with the headband and the circuitry and configured to determine that at least one of the multiple phase shifts or the multiple amplitudes is indicative of an occlusion of a blood vessel.  
54. The device of claim 53, wherein the device is configured to detect at least two different fluid volumes, wherein one of the at least two different fluid volumes comprises a first fluid volume in a right hemisphere of the brain, and wherein another of the at least two different fluid volumes comprises a second fluid volume in a left hemisphere of the brain.


As shown in comparison table above, underlined limitations of claims 8-13, 19, and 22 of current application is similar to underlined limitations of claims 29-30, 35-40, and 53-54 of co-pending application 15/635,986. 
In addition, claim 8 recites “a stroke” and “fluid” while claims 29-30 recite “a hemorrhagic stroke,” and “intracranial fluid.”  Claim 9 recites Claim 19 of current application recites “a change or abnormality” while claims 29-30 recite “a hemorrhagic stroke.” Moreover, claim 19 of current application recites “a frame” while claims 53-54 recite “a headband.”
Therefore, 15/635,986 is in essence a “species” of the generic invention of current application claims 8 and 19. It has been held that the generic invention is “anticipated” by the “species.” 
See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 8-13, 19, and 22 of current application is anticipated by claims 29-30, 35-40, and 53-54 of co-pending application . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20, 23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Wyeth et al.,” US 2013/0190599 (hereinafter Wyeth).
Regarding to claim 19, Wyeth teaches a volumetric integral phase-shift spectroscopy (VIPS) device for detecting a change or an abnormality in a head of a patient, the device comprising:
a frame configured to wrap around at least a portion of the patient's head, the frame comprising a housing (headpiece [0047], headset 129 Figure 1B [0052]);
at least one VIPS receiver in the housing (headpiece with transmitter and receiver, [0048], receiver 124 mounted on the headset Fig. 1B [0052]);
circuitry in the housing, coupled with the at least one VIPS receiver (headpiece includes A/D converter, printed circuit [0049]) ; 
at least two VIPS transmitters coupled with the frame (transmitter 120 is on right end and another transmitter 120 is on left side, Fig. 1B, [0048], [0055]), 
wherein the at least two VIPS transmitters and the at least one VIPS receiver are configured to measure at least one of multiple phase shifts or multiple amplitudes in at least one of a fluid or a tissue in the patient's head (phase shift measurements [0082]-[0083] fluid change or tissue change, phase shifts alerting significant bleeding or edema [0105]-[0108]); and
a processor comprising memory containing instructions ( system including a computer, processing unit, with program [0039], memory [0087]) for performing a method, comprising:
determining that the at least one of multiple phase shifts or multiple amplitudes are indicative of the change or abnormality in the patient's head (processing unit configured to determine a phase shift, [0014], [0074], [0079], [0093]); and detecting the change or abnormality in the patient's head, based on the determination (fluid change or tissue change, phase shifts alerting significant bleeding or edema [0105]-[0108], ischemia or edema due to stroke [0009])
Regarding to claims 20, 23, and 27, Wyeth teaches all limitations of claim 19 as discussed above. 
Wyeth further teaches following limitations:
Of claim 20, wherein the change or abnormality comprises a stroke ([0009] Stroke).
Of claim 23, wherein the change or abnormality comprises a change in a volume of at least one of blood or tissue within the patient's cranium over time (first time and second time measurement and determination of phase-shift and comparing two phase 
Of claim 27, wherein the processor is located apart from the housing and is coupled wirelessly or via a wired connection with the circuitry (acquired digital samples are transmitted via digital signal busses back to a remote processing unit [0013])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Wyeth et al.,” US 2013/0190599 (hereinafter Wyeth) and “Connor,” US 2015/0313496 (hereinafter Connor).
Regarding to claim 8, Wyeth teaches a volumetric integral phase-shift spectroscopy (VIPS) device ( magnetic induction phase-shift spectroscopy [0002]) for detecting evidence of a stroke in a patient ( abnormal fluid changes due to stroke [0009]), the device comprising:
a frame comprising a housing (headpiece [0047], headset 129 Figure 1B [0052]);
at least one VIPS receiver in the housing (headpiece with transmitter and receiver, [0048], receiver 124 mounted on the headset Fig. 1B [0052]);
circuitry in the housing, coupled with the at least one VIPS receiver (headpiece includes A/D converter, printed circuit [0049]); 
a first VIPS transmitter in one of the two wrap-around ends (transmitter 120 in right end, Fig. 1B, [0048], [0055]);
a second VIPS transmitter in the other of the two wrap-around ends  (transmitter 120 in left end, Fig. 1B, [0048], [0055])
wherein the first and second VIPS transmitters and the at least one VIPS receiver are configured to measure at least one of multiple phase shifts or multiple amplitudes in at least one of a fluid or a tissue in the patient's head ( phase shift measurements [0082]-[0083] fluid change or tissue change, phase shifts alerting significant bleeding or edema [0105]-[0108]); and
a processor configured to determine that the at least one of multiple phase shifts or multiple amplitudes indicates evidence of the stroke (fluid change or tissue change, phase shifts alerting significant bleeding or edema [0105]-[0108], ischemia or edema due to stroke [0009])
Wyeth further discloses two wrap-around ends are configured to wrap around the back of the patient's head and over the patient's ears (headset has two ends with two transmitters located at each ends, and may be placed around the back of the head Fig. 1B shows that headset is wrapping around the back of the head and over the patient’s ear, [0052]).
Wyeth does not explicitly distinguish a frame separately from two wrap-around ends. 
However, Connor teaches electromagnetic monitoring device for brain in a form of head mounted gear such as eyeglass and headbands (wearable frame can be eyeglass and/or eyewear frame, including one or more light-transmitting optical members [0100]), connected to two wrap around ends configuration which wrap around the back of the patient’ head and over the patient’s ear (radially extending arms can curve around the head on rear portions of the head [0026], [0407] Figures 23, 25-27, face spanning support member comprises eyeglass frames [0830]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headset as taught by Wyeth to incorporate eyeglass disclosed by Connor, since wearable electromagnetic monitoring devices was well known in the art as taught by Connor.  One of ordinary skill in the art could have combined the elements as claimed by Wyeth with no change in their respective functions, but to add eyeglass to the headset and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide adequate face-spanning support ([0823]) and provides mobile wearable monitoring device ([0007]), and there was reasonable expectation of success.
Regarding to claims 9-10, Wyeth and Connor together teach all limitations of claim 8 as discussed above.
For claim 9, Connor teaches further comprising two holding arms extending from the frame to contact the patient's ears and help support the device on the patient's head (left-side member spanning from left ear to the face, a right-side member spanning from right ear to the face [0675]).
For claim 10, Connor further comprising a nosepiece configured to rest on the patient's nose to help support the device on the patient's head (a frontal support member, projection from it,  can rest on the bridge of the person’s nose [0988], eyewear frame that rests on the person’s nose [1018])
Regarding to claims 16-18, Wyeth and Connor together teach all limitations of claim 8 as discussed above.
Wyether further teaches following limitations:
 of claim 16, Wyeth further teaches wherein the processor is located apart from the housing and is coupled wirelessly or via a wired connection with the circuitry (acquired digital samples are transmitted via digital signal busses back to a remote processing unit [0013])
Of claim 17, wherein the first and second VIPS transmitters and the at least one VIPS receiver are configured to measure bioimpedance (biological impedance of a patient’s brain [0048]).
Of claim 18, Wyeth discloses wherein the first and second VIPS transmitters and the at least one VIPS receiver are configured to measure the at least one of multiple phase shifts or multiple amplitudes continuously over a period of time (first time and second time measurement and determination of phase-shift and comparing two phase shifts to find out clinical change in intracranial fluid [0023], phase shift pattern for some period of time [0107]-[0108]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth and Connor as applied to claim 10 above, and further in view of “Abreu,” US 2015/0209174 (hereinafter Abreu). 
Regarding to claims 11-12, Wyeth and Connor together teach all limitations of claim 10 as discussed above.
Connor does disclose a bridge or projection that rests on person’s nose to provide a support in monitoring brain activity ([0988] and [1018]), but does not further explicitly disclose details of nosepiece that is adjustable and removable.
However, Abreu discloses monitoring device of biological parameters in brain in a format of eyewear (Figures 10-14), comprises following limitations:
Of claim 11, wherein the nosepiece is detachable and is configured to be replaced by a differently sized nosepiece to adjust fit ( removable and can be replaced by other nose piece [0378])
Of claim 12, wherein the nosepiece is adjustable in size or position (adjustment mechanism over the bridge of the nose [0029] Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify eyeglass frame as taught by Connor to incorporate removable nosepiece disclosed by Abreu, since Wyeth, Connor, and Abreu are all directed to wearable brain monitoring devices, and nose pieces was already disclosed by Connor.  One of ordinary skill in the art could have combined the elements as claimed by Connor with no change in their respective functions, but to configure its bridge resting on patient’s nose to be removable nosepiece from eyeglass frame and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide removability and exchangeability of the nose piece ([0376]) in supporting monitoring devices ([0260]), and there was reasonable expectation of success.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth and Connor as applied to claim 8 above, and further in view of “Izzetoglu et al.,” US 2016/0310554 (provisional appl. 62/153,277 filed on 04/25/2015 has same disclosure: paragraph [0061] Fig. 2 [0071]-[0072]). 
Regarding to claims 13-14, Wyeth and Connor together teach all limitations of claim 8 as discussed above. 
Wyeth does discloses wherein the device is configured to detect two different fluid volumes and tissue volumes (fluid change [0105], tissue and fluid change [0108]) as claimed, and since Wyeth teaches two transmitters, one on right side of the brain and the other on left side of the brain, is capable of detecting fluid and tissue volume from right and left hemisphere of the brain, but does not explicitly teach that one is from right hemisphere and the other is from left hemisphere are different. 
However, Izzetoglu teaches measuring left and right side of the brain by transmitters ([0063]-[0065]) and measuring metabolite changes that evidences edema and other condition after brain injuries ([0077]) and unilateral edema ([0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fluid/tissue volume change as taught by Wyeth to incorporate left and right side measurements disclosed by Izzetoglu, since Wyeth, Connor, and Izzetoglu are all directed to wearable brain monitoring devices, and transmitting both sides of the brain was already disclosed by Wyeth.  One of ordinary skill in the art could have combined the elements as claimed by Wyeth with no change in their respective functions, but to measure fluid/tissue volume from right and left side, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide separate collection data from right and left hemisphere and detect unilateral edema ([0066]), and there was reasonable expectation of success.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth as applied to claim 19 above, and further in view of “Izzetoglu et al.,” US 2016/0310554 . 
Regarding to claims 21-22, Wyeth teaches all limitations of claim 19 as discussed above. 
Wyeth does discloses wherein the device is configured to detect two different fluid volumes and tissue volumes (fluid change [0105], tissue and fluid change [0108]) as claimed, and since Wyeth teaches two transmitters, one on right side of the brain and the other on left side of the brain, is capable of detecting fluid and tissue volume from right and left hemisphere of the brain, but does not explicitly teach that movement of the patient’s bran toward one side of the patient’s cranium and a change in a volume on one side to the other hemispheric side as claimed.  
However, Izzetoglu teaches measuring left and right side of the brain by transmitters ([0063]-[0065]), comparing right and left measurements and detecting possible unilateral edema ([0066]), measuring metabolite changes that evidences edema and other condition after brain injuries ([0077]), and change is a movement of the patient’s brain toward one side of the patient’s cranium (amount of blood and water change due to movement [0081]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fluid/tissue volume change as taught by Wyeth to incorporate left and right side measurements disclosed by Izzetoglu, since Wyeth and Izzetoglu are all directed to wearable brain monitoring devices, and transmitting both sides of the brain was already disclosed by Wyeth.  One of ordinary skill in the art could have combined the elements as claimed by Wyeth with no change in their respective functions, but to measure fluid/tissue volume from right and left side, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide separate collection data from .
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth as applied to claim 19 above, and further in view of “Connor,” US 2015/0313496 (hereinafter Connor). 
Regarding to claims 24-25, Wyeth does teaches two wraparound ends configured to fit over the patient’s ear (headset has two ends with two transmitters located at each ends, and may be placed around the back of the head Fig. 1B shows that headset is wrapping around the back of the head and over the patient’s ear, [0052]).
Wyeth does not explicitly distinguish a frame separately from two wrap-around ends and nosepiece and holding arms.  
However, Connor teaches electromagnetic monitoring device for brain in a form of head mounted gear such as eyeglass and headbands (wearable frame can be eyeglass and/or eyewear frame, including one or more light-transmitting optical members [0100]), connected to two wrap around ends configuration which wrap around the back of the patient’ head and over the patient’s ear (radially extending arms can curve around the head on rear portions of the head [0026], [0407] Figures 23, 25-27, face spanning support member comprises eyeglass frames [0830]). 
Connor teaches further comprising two holding arms extending from the frame to contact the patient's ears and help support the device on the patient's head (left-side member spanning from left ear to the face, a right-side member spanning from right ear to the face [0675]).
In addition, Connor teaches a nosepiece configured to rest on the patient's nose to help support the device on the patient's head (a frontal support member, projection from it, it can rest on the bridge of the person’s nose [0988], eyewear frame that rests on the person’s nose [1018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headset as taught by Wyeth to incorporate eyeglass disclosed by Connor, since wearable electromagnetic monitoring devices was well known in the art as taught by Connor.  One of ordinary skill in the art could have combined the elements as claimed by Wyeth with no change in their respective functions, but to add eyeglass to the headset and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide adequate face-spanning support ([0823]) and provides mobile wearable monitoring device ([0007]), and frontal support ([0988]) and there was reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICIA J PARK/Primary Examiner, Art Unit 3793